Citation Nr: 0401218	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  97-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Don Hayden, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO found that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for an acquired psychiatric disorder and for a 
back disorder.

The Board issued a decision in February 2000 which determined 
that new and material evidence had not been submitted to 
reopen the claims of entitlement to service connection for an 
acquired psychiatric disorder and for a back disorder.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  

In March 2001 the Secretary moved that the February 2000 
Board decision be vacated and the matter remanded to 
determine whether there had been compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In a May 2001 Order, the CAVC granted the motion, vacated the 
Board's February 2000 decision in this case, and remanded the 
matter.  

In May 2002 the Board issued a decision determining that new 
and material evidence had not been received since a March 
1992 rating decision to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder and 
for a back disorder.  The veteran appealed this decision to 
the CAVC.  

A Joint Motion for Remand was submitted to the CAVC moving 
that the Board's May 2002 decision be vacated and remanded.  
The bases for the remand were that the Board had failed to 
adequately address all contentions raised by the appellant 
and had failed to adequately advise the appellant of the 
evidence necessary to substantiate his claim pursuant to the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-187 (2002).

The CAVC issued an order in June 2003 granting the motion.  
The Board's May 2002 decision was vacated and the matter was 
remanded for readjudication consistent with the motion.

The Board is aware that in Kuzma v. Principi, 341 F. 3d 1327 
(Fed. Cir. 2003) the United States Court of Appeals for the 
Federal Circuit (CAFC) expressly overruled the CAVC's 
precedents in Holliday v. Principi, 14 Vet. App. 280, 286 
((2001) (en banc) and Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The CAFC stated that "[a]pplying Karnas to section 
3(a) of the VCAA, which makes no mention of retroactivity, 
would impermissibly requires its retroactive application."  
Id.

However, the law of the case applies to this case wherein the 
CAVC directed the Board to apply the VCAA.  

The Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of whether new and material evidence was received 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder as decided herein.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a back disorder will be discussed 
in the remand portion of this decision.  As there remains 
additional development, discussion of the Board's duty to 
assist on the aforementioned issues in light of the Veterans 
Claims Assistance Act of 2000 (VCAA) is premature at this 
time.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was denied by the Board in January 1967, August 1987 
and July 1991; entitlement to service connection for a back 
disorder was denied by the Board in June 1976, February 1977, 
August 1987 and July 1991.

2.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder and for a 
back disorder when it issued a rating decision in May 1992.  
This decision was not appealed and became a final decision.

3.  The evidence submitted since the RO's May 1992 
determination that new and material evidence had not been 
received on a claim of entitlement to service connection for 
an acquired psychiatric disorder bears directly or 
substantially upon the issue at hand, is not essentially 
duplicative or cumulative; and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the May 1992 rating decision wherein 
the RO denied reopening the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 
7104(b), 7105 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 
3.160(d), 20.1100, 20.1103, 20.1104, 20.1105 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the March 
1992 rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder is set out below.

Service medical records reveal that no pertinent 
abnormalities were noted on the report of the entrance 
examination conducted in December 1963.  On the Report of 
Medical History portion of the entrance examination, the 
veteran indicated he had had problems with depression or 
excessive worry as well as with nervous trouble.  In December 
1964, it was noted the veteran reported that he had been 
nervous in civilian life, but was much more so during active 
duty.

In January 1965, the veteran complained of nervousness and 
depression. The impression at that time was depression and 
anxiety but no psychosis. A separate clinical record dated in 
January 1965 included a diagnosis of chronic moderate 
emotionally unstable personality.

In February 1965, it was noted the veteran was extremely 
nervous which was attributed to a paranoid personality.  A 
Certificate of Psychiatric Evaluation dated in February 1965 
included a diagnosis of chronic, severe paranoid personality 
which had existed prior to active duty.

No pertinent abnormalities were noted on the report of the 
separation examination conducted in February 1965.  Clinical 
evaluation of the veteran's psychiatric condition was 
determined to be normal.  On the Report of Medical History 
portion of the exit examination, the veteran indicated that 
he had experienced depression or excessive worry and also 
nervous trouble.  It was noted the veteran had multiple 
symptoms but they were all felt to be psychosomatic.

The report of an April 1965 VA neuropsychiatric examination 
is of record.  The diagnosis was emotional instability 
reaction.

By memorandum dated in June 1965, a VA physician reported 
that the veteran's correct diagnosis should be emotionally 
unstable personality.

The veteran was hospitalized several times at VA facilities.  
In July 1965 he was admitted complaining of nervousness, 
insomnia and expectoration of blood. Schizophrenia was 
diagnosed. 

A VA hospitalization record dated in August 1965 included a 
diagnosis of schizophrenia.  For a period of hospitalization 
from December 1965 to January 1966, inadequate immature 
personality manifested by nervousness from the least stress, 
dependency and immaturity was included as a diagnosis.  

Anxiety reaction was the pertinent assessment included on a 
hospitalization summary dated in July 1972.  A December 1974 
hospitalization summary included the notation that the 
veteran's chief complaint was rectal bleeding and low back 
pain.  The pertinent diagnosis was schizophrenia of an 
unknown type.  

In January 1975, he was hospitalized for low back 
difficulties which had been present for a long period of 
time.  It was also noted he had a considerable amount of 
psychological problems.  Anxiety neurosis was the pertinent 
diagnosis.

Numerous lay statements have been associated with the claims 
files beginning in March 1966.  The statements attest to the 
differences between the veteran prior to active duty and 
subsequent to active duty.  They reported the veteran 
appeared to be extremely nervous after active duty whereas he 
had not been so prior to duty.

In April 1975, MJ (initials), MD, reported that the veteran 
had both paranoid and explosive elements in his personality 
and would benefit from psychiatric help.

Private hospitalization records dated in May 1990 have been 
associated with the claims files.  The veteran was admitted 
with symptoms of tension, depression and suicidal ideas.  The 
discharge diagnosis was paranoid schizophrenia with 
depression.

VA outpatient treatment records have been associated with the 
claims files.  The records evidence diagnoses of and 
treatment for mental disorders diagnosed as chronic paranoid 
schizophrenia.

By letter dated in February 1992, it was reported the veteran 
had been a client of the Texas Panhandle Mental Health 
Authority and was found to have no signs of paranoid 
schizophrenia.

The evidence associated with the claims file subsequent to 
the March 1992 rating decision wherein the RO denied 
reopening the previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reported below.

The transcript of a September 1993 RO hearing is of record.  
The veteran testified as to his experiences during active 
duty.  He testified he tried to commit suicide during active 
duty.

The veteran submitted an annotated copy of a January 23, 1967 
Board decision.

The veteran submitted annotated copies of some service 
medical records.

VA outpatient treatment records including many duplicates 
were submitted.  The records evidence diagnoses of and 
treatment for paranoid schizophrenia.  In October 1980, an 
impression of mixed anxiety-depressive neurosis was made.  
The veteran opined that the disorder was due to his military 
service.  In February 1986 a diagnosis of paranoid 
schizophrenia by history and probable early major depression 
with psychosis was made.

The report of a May 1995 psychological evaluation has been 
associated with the claims files.  It was reported the 
veteran had a 30 year history of emotional difficulties which 
he attributed to his military service.  



The examiner noted the veteran had a continuous history of 
significant emotional disturbance by report and documentation 
since the 1960's with periods of exacerbation and periods of 
significant depression, anxiety, and bipolar symptomatology.  
The diagnosis was schizoaffective disorder.  The examiner 
wrote that his diagnosis reflected the probability that the 
veteran experienced a chronic paranoid schizophrenia 
interspersed with periods of affective disturbance.

The report of a May 1995 psychiatric examination and 
evaluation is of record.  Based upon a review of the records 
and personal evaluation, it was the examiner's opinion that 
the veteran had paranoid type schizophrenic disorder which 
was only in fair remission at the time of the examination.

Additional private treatment records including duplicates for 
a period of hospitalization in May 1990 were submitted.  The 
records include diagnoses of paranoid schizophrenia.

The report of a private psychiatric examination conducted in 
June 1990 included an Axis I diagnosis of impulse control 
disorder not otherwise specified.  It was also noted that a 
diagnosis of paranoid schizophrenia was repeatedly made in 
the past by a very good psychiatrist.

Records from the Social Security Administration (SSA) have 
been associated with the claims files.  A Disability 
Determination dated in April 1991 revealed that the veteran 
was found to be disabled as of April 1990.  The primary 
diagnosis was severe paranoid schizophrenia and a secondary 
diagnosis was chronic low back syndrome.  A Disability 
Determination dated in October 1994 found the veteran to be 
not disabled.  The primary diagnosis was impulse control 
disorder and the secondary diagnosis was status post 
laminectomy.

In June 1998, the veteran reported he was unable to obtain 
treatment records from 1967.

A VA staff psychiatrist wrote in October 2002 that the 
veteran was being treated for schizoaffective disorder, 
bipolar type.  After review of medical records provided by 
the veteran, the VA psychiatrist found no evidence that the 
veteran suffered from a mental disorder prior to his military 
service.  While he was in the military he began suffering 
from mental problems that required treatment and ultimately 
resulted in his discharge from the military.  The VA 
psychiatrist wrote:

Although he has received various diagnoses 
over the long course of his mental illness, 
and although he may have had a premorbid 
personality disorder, I believe that [the 
veteran] began suffering from schizoaffective 
disorder during his time in the military and 
has continued to suffer from the same illness 
ever since.


Criteria

Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2002).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  

The claim shall be reopened, and the former disposition of 
the claim reviewed if new and material evidence is secured or 
presented.  38 U.S.C.A. § 5108 (West 2002).



If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).





Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2003).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2003).

According to the regulations, in the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  38 C.F.R. § 3.303(c) 
(2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for an acquired psychiatric 
disorder.  

In this case service connection for an acquired psychiatric 
disorder was previously denied by the Board in June 1967, 
August 1987, and July 1991.  38 U.S.C.A. § 7103 (West 2002).  
When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The claim shall be reopened, and the 
former disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
1991).  

The veteran requested that his claim be reopened after the 
July 1991 Board decision and in May 1992 the RO determined 
that new and material evidence had not been received to 
reopen the claim.  The veteran did not appeal this decision 
and it is a final decision.  38 C.F.R. § 20.1105 (2003).

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.1103 (2003).

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).



When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding an acquired psychiatric 
disorder to warrant reopening the veteran's claim for service 
connection.  

Evidence pertinent to the claim of service connection for an 
acquired psychiatric disorder has been submitted which was 
not in the record at the time of the May 1992 determination.  

A VA staff psychiatrist has provided an opinion in October 
2002 that the veteran's current schizoaffective disorder 
began in service and he has continued to suffer from the same 
illness ever since.    

The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained, 
create a new factual basis in so far as presenting a more 
complete picture of the origins of an acquired psychiatric 
disorder.   

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation.  As such it is so significant that 
it must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, the first element has been met.  As the 
Board noted earlier, development is being undertaken as to 
the issue of service connection on a de novo basis for an 
acquired psychiatric disorder on the merits.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, the appeal is granted to this 
extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA 
AMC) to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2002).  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

The Board has reopened the claim of entitlement to service 
connection for an acquired psychiatric disorder and 
additional development is needed prior to appellate review.  

The Board's review finds that the veteran has not been 
informed as to which evidence VA will provide and which 
evidence he is to provide with regard to his claims for 
entitlement to service connection for an acquired psychiatric 
disorder and to reopen a claim of entitlement to service 
connection for a back disorder.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim for service 
connection for an acquired psychiatric 
disorder and to reopen his claim for 
entitlement to service connection for a 
back disorder and inform him whether he 
or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

3.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for an 
acquired psychiatric disorder and whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for a back 
disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of the veteran's claims.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



